                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


GEORGE TAYLOR, III,                            4:15-CV-11064-TGB

                  Petitioner,

                                           OPINION AND ORDER
      vs.                                 DENYING THE PETITION
                                          FOR A WRIT OF HABEAS
DAVID FENBY,                                CORPUS, DENYING A
                                             CERTIFICATE OF
                  Respondent.              APPEALABILITY, AND
                                            DENYING LEAVE TO
                                            PROCEED IN FORMA
                                           PAUPERIS ON APPEAL



                            I. Introduction

     This is a habeas case brought pursuant to 28 U.S.C. § 2254.

Michigan prisoner George Taylor, III (“Petitioner”) was convicted of first-
degree criminal sexual conduct, MICH. COMP. LAWS § 750.520b; third-

degree criminal sexual conduct, MICH. COMP. LAWS § 750.520d; assault

with intent to do great bodily harm less than murder, MICH. COMP. LAWS
§ 750.84; and possession of a firearm during the commission of a felony,

MICH. COMP. LAWS § 750.227b, following a jury trial in the Wayne County

Circuit Court. He was sentenced to 12 to 30 years imprisonment on the
first-degree criminal sexual conduct conviction, a concurrent term of 9 to

                                    1
15 years imprisonment on the third-degree criminal sexual conduct

conviction, a concurrent term of 4 to 10 years imprisonment on the

assault conviction, and a consecutive term of two years imprisonment on

the firearm conviction in 2012.

      In his pleadings, Petitioner raises claims concerning the sufficiency

of the evidence for the criminal sexual conduct convictions and the

effectiveness of trial counsel. For the reasons stated herein, the Court

denies the habeas petition, denies a certificate of appealability, and

denies Petitioner leave to proceed in forma pauperis on appeal.

                  II. Facts and Procedural History
      Petitioner’s convictions arise from his physical and sexual assault

of a woman, Benita Taylor, at his home in Redford Township, Michigan

on September 19, 2011. The Court adopts Petitioner’s summary of the
trial facts and testimony, see Pet. Brf., pp. 3-16, to the extent those facts

are consistent with the record.

      Following his convictions and sentencing, Petitioner filed an appeal

of right with the Michigan Court of Appeals raising the same claims

contained in his current petition, as well as a jury misconduct claim. The

Michigan Court of Appeals denied relief on those claims but noted that
the   parties   agreed     that   the    jury   convicted    Petitioner    of

aggravated assault rather than assault with intent to commit great

bodily harm less than murder. The court thus affirmed in part, vacated

                                     2
the assault to commit great bodily harm less than murder sentence, and

remanded for resentencing in accordance with the jury’s verdict. People

v. Taylor, No. 310134, 2013 WL 3766583 (Mich. Ct. App. July 18, 2013)

(unpublished). Petitioner then filed an application for leave to appeal

with the Michigan Supreme Court, which was denied in a standard order.

People v. Taylor, 495 Mich. 915, 840 N.W.2d 323 (Dec. 23, 2013).

     Petitioner, through counsel, filed his federal habeas petition on

March 22, 2015.     Petitioner then moved to hold his habeas case in

abeyance so that he could return to the state courts to exhaust additional

issues. The Court granted that motion and the case was stayed and
administratively closed on April 14, 2015.       Petitioner subsequently

elected to abandon state court collateral review and instead moved to

reopen this case to proceed only on the two exhausted claims raised in
his original habeas petition.     The Court granted that motion and

reopened the case in 2017. Respondent thereafter filed an answer to the

habeas petition contending that it should be denied for lack of merit.

Petitioner filed a reply to that answer.

                       III. Standard of Review

     The Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), codified at 28 U.S.C. § 2241 et seq., sets forth the standard of

review that federal courts must use when considering habeas petitions



                                     3
brought by prisoners challenging their state court convictions.           The

AEDPA provides in relevant part:
  An application for a writ of habeas corpus on behalf of a person in
  custody pursuant to the judgment of a State court shall not be granted
  with respect to any claim that was adjudicated on the merits in State
  court proceedings unless the adjudication of the claim--

        (1)   resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal
              law, as determined by the Supreme Court of the United
              States; or

        (2)   resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented
              in the State court proceeding.


28 U.S.C. §2254(d) (1996). “A state court’s decision is ‘contrary to’ ...

clearly established law if it ‘applies a rule that contradicts the governing
law set forth in [Supreme Court cases]’ or if it ‘confronts a set of facts that

are materially indistinguishable from a decision of [the Supreme] Court

and nevertheless arrives at a result different from [that] precedent.’”
Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting

Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone,

535 U.S. 685, 694 (2002). “[T]he ‘unreasonable application’ prong of §

2254(d)(1) permits a federal habeas court to ‘grant the writ if the state

court identifies the correct governing legal principle from [the Supreme]

Court’s decisions but unreasonably applies that principle to the facts’ of
petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

                                      4
Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However, “[i]n

order for a federal court find a state court’s application of [Supreme

Court] precedent ‘unreasonable,’ the state court’s decision must have

been more than incorrect or erroneous. The state court’s application

must have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21

(citations omitted); see also Williams, 529 U.S. at 409. The “AEDPA thus

imposes a ‘highly deferential standard for evaluating state-court rulings,’

and ‘demands that state-court decisions be given the benefit of the

doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S.

at 333, n.7); Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam).
     A state court’s determination that a claim lacks merit “precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.
86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

The Supreme Court has emphasized “that even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.”

Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Pursuant to §

2254(d), “a habeas court must determine what arguments or theories

supported or ... could have supported, the state court’s decision; and then
it must ask whether it is possible fairminded jurists could disagree that

those arguments or theories are inconsistent with the holding in a prior

decision” of the Supreme Court. Id. Thus, in order to obtain habeas

                                    5
relief in federal court, a state prisoner must show that the state court’s

rejection of his claim “was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id; see also White v. Woodall,

572 U.S. 415, 419-20 (2014). Federal judges “are required to afford state

courts due respect by overturning their decisions only when there could

be no reasonable dispute that they were wrong.” Woods v. Donald, 135

S. Ct. 1372, 1376 (2015). A habeas petitioner cannot prevail as long as

it is within the “realm of possibility” that fairminded jurists could find

the state court decision to be reasonable. Woods v. Etherton, 136 S. Ct.
1149, 1152 (2016).

     Section 2254(d)(1) limits a federal habeas court’s review to a

determination of whether the state court’s decision comports with clearly
established federal law as determined by the Supreme Court at the time

the state court renders its decision. Williams, 529 U.S. at 412; see also

Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the

Supreme Court “has held on numerous occasions that it is not ‘an

unreasonable application of clearly established Federal law’ for a state

court to decline to apply a specific legal rule that has not been squarely
established by this Court”) (quoting Wright v. Van Patten, 552 U.S. 120,

125-26 (2008) (per curiam)); Lockyer v. Andrade, 538 U.S. 63, 71-72

(2003). Section 2254(d) “does not require a state court to give reasons

                                    6
before its decision can be deemed to have been ‘adjudicated on the

merits.’” Harrington, 562 U.S. at 100. Furthermore, it “does not require

citation of [Supreme Court] cases–indeed, it does not even require

awareness of [Supreme Court] cases, so long as neither the reasoning nor

the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16. The requirements

of clearly established law are to be determined solely by Supreme Court

precedent.    Thus, “circuit precedent does not constitute ‘clearly

established Federal law as determined by the Supreme Court’” and it

cannot provide the basis for federal habeas relief. Parker v. Matthews,
567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S.

1, 2, 135 S. Ct. 1, 2 (2014) (per curiam). The decisions of lower federal

courts, however, may be useful in assessing the reasonableness of the
state court’s resolution of an issue. Stewart v. Erwin, 503 F.3d 488, 493

(6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

     A state court’s factual determinations are presumed correct on

federal habeas review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner

may rebut this presumption only with clear and convincing evidence.
Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998). Moreover, habeas

review is “limited to the record that was before the state court.” Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

                                    7
                              IV. Discussion

               A. Sufficiency of the Evidence Claim

    Petitioner first asserts that he is entitled to habeas relief because

the prosecution failed to present sufficient evidence to support his

criminal sexual conduct convictions.    Respondent contends that this

claim lacks merit.

    The federal due process clause “protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged.”        In re

Winship, 397 U.S. 358, 364 (1970). The question on a sufficiency of the
evidence claim is “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979). The Jackson standard must be

applied “with explicit reference to the substantive elements of the

criminal offense as defined by state law.” Brown v. Palmer, 441 F.3d

347, 351 (6th Cir. 2006) (quoting Jackson, 443 U.S. at 324 n.16).

    A federal habeas court views this standard through the framework

of 28 U.S.C. § 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir.
2002). Thus, under the AEDPA, challenges to the sufficiency of the

evidence “must survive two layers of deference to groups who might view

facts differently” than a reviewing court on habeas review – the

                                   8
factfinder at trial and the state court on appellate review – as long as

those determinations are reasonable. Brown v. Konteh, 567 F.3d 191,

205 (6th Cir. 2009). “[I]t is the responsibility of the jury – not the court

– to decide what conclusions should be drawn from the evidence

admitted at trial.” Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam).

“A reviewing court does not re-weigh the evidence or re-determine the

credibility of the witnesses whose demeanor has been observed by the

trial court.” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003)

(citing Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). The “mere

existence of sufficient evidence to convict ... defeats a petitioner’s claim.”
Id. at 788-89.

     Under Michigan law, the elements of first-degree criminal sexual

conduct as relevant to this case are: (1) sexual penetration, (2) through
force or coercion, and (3) personal injury to the victim or the defendant’s

use of dangerous weapon. People v. Brantley, 296 Mich. App. 546, 551,

823 N.W.2d 290 (2012); MICH. COMP. LAWS § 750.520b. The elements of
third-degree criminal sexual conduct as relevant to this case are: (1)

sexual penetration, (2) achieved by force or coercion. People v. Vaughn,

186 Mich. App. 376, 380, 465 N.W.2d 365 (1990); MICH. COMP. LAWS §
750.520d. The requisite force “encompasses the use of force against the

victim to either induce the victim to submit to sexual penetration or to

seize control of the victim in a manner to facilitate the accomplishment

                                     9
of sexual penetration without regard to the victim’s wishes.” People v.

Carlson, 466 Mich. 130, 140, 644 N.W.2d 704 (2002). Force or coercion

also includes situations where “the actor forces the victim to submit by

threatening to use force or violence [when] the victim believes the actor

has the present ability to execute the threat.” People v. Makela, 147

Mich. App. 674, 682, 383 N.W.2d 270 (1985).

     The prosecution must prove beyond a reasonable doubt that the

defendant committed the charged offense. People v. Kern, 6 Mich. App.

406, 409, 149 N.W.2d 216 (1967). Direct or circumstantial evidence and

reasonable inferences arising from that evidence may constitute
satisfactory proof of the elements of an offense, People v. Jolly, 442 Mich.

458, 466, 502 N.W.2d 177 (1993), including the identity of the

perpetrator, Kern, 6 Mich. App. at 409; see also People v. Johnson, 146
Mich. App. 429, 434, 381 N.W.2d 740 (1985), and the defendant’s intent

or state of mind. People v. Dumas, 454 Mich. 390, 398, 563 N.W.2d 31

(1997); see also People v. Nowack, 462 Mich. 392, 402-03, 614 N.W.2d 78

(2000).

     Applying the Jackson standard, the Michigan Court of Appeals

ruled that the prosecution presented sufficient evidence to support
Petitioner’s first-degree and third-degree criminal sexual conduct

convictions and denied relief on this claim.      The court explained in

relevant part:

                                    10
At trial, the complainant testified that she was forced to
perform fellatio on defendant twice while at defendant's
residence. The complainant testified that defendant
physically assaulted her and then forced her into the hallway
where she unwillingly performed fellatio on defendant for the
first time. The complainant testified that she initially refused
to perform fellatio on defendant but was then coerced to do
so after defendant retrieved a shotgun from another room
and threatened her with the weapon. Shortly thereafter, the
complainant ran to the bathroom to use her telephone to call
for help. The complainant attempted to lock the bathroom
door, but before she could, defendant forcibly opened the
bathroom door. Once in the bathroom, defendant punched the
complainant in the face, which caused the complainant to fall
into the bathtub and knock her head on a ceramic soap dish
that cracked as a result. The complainant testified that
defendant then ordered her into his bedroom where he forced
her to perform fellatio on him for the second time. While
performing fellatio, the complainant recalled that she
vomited on her shoulder and possibly on defendant's pillow.
Shortly thereafter, defendant allowed the complainant to
leave his residence. The complainant reported the incident
shortly after leaving defendant's residence. At this juncture,
the complainant's testimony alone was sufficient to sustain
defendant's convictions of CSC I and CSC III. Szalma, 487
Mich at 724.

Defendant's contention of insufficient evidence rests solely on
issues of witness credibility. That is, he asserts that there
was no credible or reliable evidence presented to support
these convictions, particularly considering that the
complainant provided differing details about the incident
between the time she initially reported the incident and
when she provided her statement to the police a few days
after the incident. However, issues of credibility are left to
the trier of fact to decide and, despite any perceived
inconsistencies in the complainant's testimony, the trier of

                              11
     fact was nonetheless free to conclude that the complainant
     was credible. People v. Fletcher, 260 Mich App 531, 561; 679
     NW2d 127 (2004).

     Moreover, the prosecution presented strong physical
     evidence to support the complainant's allegations. Several
     witnesses observed the complainant with bruising and
     abrasions on her face and body after the incident occurred
     and photographs of her injuries were presented to the jury.
     At defendant's residence, Redford Police Department
     Detective William Hand observed that the frame of the
     bathroom door was damaged and he found a broken soap dish
     in the bathroom. Hand also located blood on the bathroom
     walls that matched the complainant's DNA sample reference
     and a loaded shotgun in the basement.


Taylor, 2013 WL 3766583 at *4.

     The state court’s decision is neither contrary to Supreme Court

precedent nor an unreasonable application of federal law or the facts.

The evidence presented at trial, viewed in a light favorable to the
prosecution, established that Petitioner committed the criminal sexual

conduct crimes. The victim testified that Petitioner physically assaulted

her in the hallway, threatened her with a shotgun, and forced her to

perform fellatio on him. When she fled into the bathroom, he physically

assaulted her, threatened her with more violence, ordered her into the

bedroom, and forced her to perform fellatio on him a second time. See
3/7/12 Trial Tr., pp. 44-59. Such testimony, if believed, was sufficient to

support Petitioner’s convictions for first-degree criminal sexual conduct

and third-degree criminal sexual conduct. A victim’s testimony alone
                                   12
can be constitutionally sufficient to sustain a conviction. See Tucker v.

Palmer, 541 F.3d 652, 658–59 (6th Cir. 2008) (citing cases). Moreover,

the victim’s injuries and the physical evidence recovered from

Petitioner’s residence, including the broken items in the bathroom, the

loaded shotgun, and the victim’s DNA supported the victim’s testimony.

See 3/7/12 Trial Tr., pp. 194-204.

     Petitioner challenges the credibility of the victim due to variations

in her statements and the jury’s evaluation of the evidence and

testimony presented at trial. However, it is the job of the fact-finder at

trial, not a federal habeas court, to resolve evidentiary conflicts.
Jackson, 443 U.S. at 326; Martin v. Mitchell, 280 F.3d 594, 618 (6th Cir.

2002); see also Walker v. Engle, 703 F.2d 959, 969-70 (6th Cir. 1983) (“A

federal habeas corpus court faced with a record of historical facts that
supports conflicting inferences must presume - even if it does not

affirmatively appear in the record - that the trier of fact resolved any

such conflicts in favor of the prosecution, and must defer to that

resolution.”). The jury’s verdict, and the Michigan Court of Appeals’

decision affirming that verdict, were reasonable. Habeas relief is not

warranted on this claim.
            B. Ineffective Assistance of Counsel Claim

     Petitioner also asserts that he is entitled to habeas relief because

trial counsel was ineffective for failing to file a pre-trial notice to

                                     13
introduce evidence of Petitioner’s and the victim’s pre-existing sexual

relationship as required by Michigan’s rape shield statute.

     The Sixth Amendment to the United States Constitution

guarantees a criminal defendant the right to the effective assistance of

counsel. In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme

Court set forth a two-prong test for determining whether a habeas

petitioner has received ineffective assistance of counsel.        First, a

petitioner must prove that counsel’s performance was deficient. This

requires a showing that counsel made errors so serious that he or she

was not functioning as counsel as guaranteed by the Sixth Amendment.
Strickland, 466 U.S. at 687. Second, the petitioner must establish that

counsel’s deficient performance prejudiced the defense. Counsel’s errors

must have been so serious that they deprived the petitioner of a fair trial
or appeal. Id.

     To satisfy the performance prong, a petitioner must identify acts

that were “outside the wide range of professionally competent

assistance.” Id. at 690. The reviewing court’s scrutiny of counsel’s

performance is highly deferential.      Id. at 689.    There is a strong

presumption that trial counsel rendered adequate assistance and made
all significant decisions in the exercise of reasonable professional

judgment. Id. at 690. The petitioner bears the burden of overcoming the

presumption that the challenged actions were sound trial strategy.

                                   14
    As to the prejudice prong, a petitioner must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694. A

reasonable probability is one that is sufficient to undermine confidence

in the outcome of the proceeding. Id. “On balance, the benchmark for

judging any claim of ineffectiveness must be whether counsel’s conduct

so undermined the proper functioning of the adversarial process that the

[proceeding] cannot be relied on as having produced a just result.”

Strickland, 466 U.S. at 686.

    The Supreme Court has confirmed that a federal court’s
consideration of ineffective assistance of counsel claims arising from

state criminal proceedings is quite limited on habeas review due to the

deference accorded trial attorneys and state appellate courts reviewing
their performance. “The standards created by Strickland and § 2254(d)

are both ‘highly deferential,’ and when the two apply in tandem, review

is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end citations

omitted). “When § 2254(d) applies, the question is not whether counsel’s

actions were reasonable.       The question is whether there is any

reasonable argument that counsel satisfied Strickland’s deferential
standard.” Id.

    Applying the Strickland standard, the Michigan Court of Appeals

ruled that Petitioner failed to establish the factual predicate for this

                                   15
claim and failed to show that any error by counsel was outcome

determinative and denied relief on this claim. The court explained in

relevant part:
      MCL 750.520j, which governs the admission of evidence
      concerning a victim's sexual conduct, provides, in relevant
      part:

          (1) Evidence of specific instances of the victim's
          sexual conduct, opinion evidence of the victim's
          sexual conduct, and reputation evidence of the
          victim's sexual conduct shall not be admitted
          under sections 520b to 520g unless and only to the
          extent that the judge finds that the following
          proposed evidence is material to a fact at issue in
          the case and that its inflammatory or prejudicial
          nature does not outweigh its probative value:

          (a) Evidence of the victim's past sexual conduct
          with the actor.

          ***
          (2) If the defendant proposes to offer evidence
          described in subsection (1)(a) ..., the defendant
          within 10 days after the arraignment on the
          information shall file a written motion and offer
          of proof....

     Regarding the notice requirement, “[t]his Court has held that
     failure to comply with the notice requirement of MCL §
     750.520j does not necessarily preclude the admission of
     evidence of past sexual relations between a victim and a
     defendant.” Dixon, 263 Mich App at 399. If a defendant fails
     to file a notice of intent, “the trial court must determine
     whether the evidence is admissible on a case-by-case basis
     considering whether the defendant's timing of the offer to

                                 16
produce such evidence suggests an improper tactical purpose,
and whether the probative value of the evidence outweighs
its prejudicial effect.” Id. at 399–400.

During his opening statement, defense counsel indicated that
defendant and the complainant had an existing sexual
relationship. Defense counsel also stated that the
complainant consented to performing fellatio on defendant on
the evening at issue. Further, defense counsel expected the
complainant to deny performing fellatio on defendant on
three occasions before the incident occurred. Before the
beginning of proofs, the prosecution objected to defense
counsel's opening statement on the ground that defense
counsel had failed to file the required notice of intent
required by the rape shield statute. Defense counsel
countered that he was not required to file such notice in this
instance. The trial court held that notice was required, but
provided defense counsel an opportunity to provide legal
authority to support his position. Evidently, such authority
was not presented, and defense counsel did not cross-
examine the complainant about her and defendant's alleged
sexual relationship.

In addressing a similar matter, this Court concluded that
“[d]efense counsel was constitutionally deficient for failing to
file the required notice of intent to produce this evidence,”
especially where such evidence would be highly probative
and it was “clear from the record ... that the trial court
determined to exclude this evidence based on defense
counsel's failure to file a notice of intent.” Id. at 400. As such,
defense counsel's performance was, at the very least,
constitutionally deficient for failing to file the required notice
of intent where he intended to cross-examine the
complainant about her alleged sexual relationship with
defendant. But, although evidence of a consensual sexual
relationship between defendant and the complainant could
have been highly probative, id., defendant has failed to

                               17
       establish the factual predicate for this claim and, further,
       that defense counsel's failure to file a notice to introduce such
       evidence in this instance deprived him of a substantial
       defense. Carbin, 463 Mich at 600; Chapo, 283 Mich App at
       371. It is not apparent from the record, and defendant has
       not explained on appeal, how defense counsel sought to
       establish that he and the complainant had an existing
       consensual sexual relationship before the incident occurred
       and there is no direct evidence of such a relationship.3
       Nevertheless, the prosecution provided strong evidence that
       supported the complainant's allegations, including the
       complainant's blood located in the bathroom, a loaded
       shotgun in the basement, and testimony regarding the
       complainant's physical injuries. Therefore, defendant has
       failed to show that defense counsel's error was outcome
       determinative.

Taylor, 2013 WL 3766583 at *1-2 (footnote in original).


      The state court’s decision is neither contrary to Supreme Court

precedent nor an unreasonable application of federal law or the facts.

Assuming that trial counsel erred by failing to file the aforementioned
notice, Petitioner fails to establish that he was prejudiced by counsel’s

conduct.      First, as discussed by the Michigan Court of Appeals,

Petitioner fails to provide factual support for his allegation of prejudice,

i.e., evidence of a prior, existing sexual relationship between Petitioner

and victim. See, e.g, Vinson v. McLemore, 226 F. App’x 582, 584 (6th Cir.


3 Defendant did present the testimony of Jowanna Mitchell, who implied the existence
of a relationship between defendant and the complainant. There was also a brief
reference, during defendant's interview, to a relationship between defendant and the
complainant.
                                        18
2007) (“The key problem with Vinson’s claim is that he has not

established the factual predicate for bringing it.”). To be sure, counsel

acknowledged at the time of trial that the victim would deny that she

had performed fellatio on Petitioner three times before the incident at

issue. See 3/6/12 Trial Tr., p. 122.

     Second, despite the fact that counsel failed to file the notice, some

evidence indicative of a prior sexual relationship between Petitioner and

the victim was presented at trial. Jowanna Mitchell testified that she

saw Petitioner and the victim go into a bedroom alone for about an hour

when they were at a baby shower, see 3/9/12, Trial Tr., pp. 19-20.
Detective Hand testified about his pre-trial interview with Petitioner

and stated that Petitioner told him “about the amount of times he had

oral sex” with the victim. Detective Hand also recalled suggesting that
Petitioner and the victim were “kind of seeing each other on the side.”

See 3/8/12 Trial Tr., pp. 32-33. During closing arguments, counsel also

discusses the extent of the parties’ existing relationship and references

Petitioner’s video recording in which he states that he and the victim

had consensual sex three times before the date of the incident. See 3/9/12

Trial Tr., p. 48.
     Third, the prosecution presented significant evidence of Petitioner’s

guilt, including the victim’s testimony, her physical injuries, and the

evidence recovered from Petitioner’s residence, including the victim’s

                                       19
DNA, the broken items in the bathroom, and the shotgun from the

basement. Given such circumstances, Petitioner fails to show that he

was prejudiced by trial counsel’s conduct in this regard.              More

importantly, for purposes of habeas review, the Court cannot conclude

that the Michigan Court of Appeals’ decision to that effect is

unreasonable. Habeas relief is not warranted on this claim.

                             V. Conclusion

     For the reasons stated, the Court concludes that Petitioner is not

entitled to federal habeas relief on his claims. Before Petitioner may

appeal this decision, a certificate of appealability must issue. See 28
U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability

may issue only if the petitioner makes “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court
denies habeas relief on the merits, the substantial showing threshold is

met if the petitioner demonstrates that reasonable jurists would find the

court’s assessment of the claim debatable or wrong. Slack v. McDaniel,
529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by

demonstrating that ... jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003). Petitioner makes no such showing.

Accordingly, the Court DENIES a certificate of appealability.



                                    20
    Lastly, the Court DENIES Petitioner leave to proceed in forma

pauperis on appeal as an appeal cannot be taken in good faith. See FED.

R. APP. P. 24(a). This case is CLOSED.

    IT IS SO ORDERED.


    DATED: January 31, 2020.




                                BY THE COURT:


                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge




                                 21
